

116 HRES 829 IH: Acknowledging the history and lasting impact of the Federal Government-created problem of redlining and the responsibility of the Federal Government to address such impact.
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 829IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Ms. Clarke of New York (for herself, Ms. Sewell of Alabama, Ms. Adams, Ms. Lee of California, Ms. Moore, Ms. Pressley, Ms. Kelly of Illinois, Ms. Fudge, Ms. Johnson of Texas, Ms. Plaskett, Mr. Carson of Indiana, Mr. Thompson of Mississippi, Mr. Clyburn, and Mr. Payne) submitted the following resolution; which was referred to the Committee on Financial ServicesRESOLUTIONAcknowledging the history and lasting impact of the Federal Government-created problem of redlining
			 and the responsibility of the Federal Government to address such impact.
	
 Whereas access to opportunity plays a fundamental role in determining the prospects of an individual with respect to achieving upward mobility and the American Dream;
 Whereas where an individual lives plays an outsized role in determining the access of such individual to life-altering opportunities, such as finding a well-paying job and avoiding illnesses caused by environmental factors;
 Whereas a persistent wealth gap exists in the United States between the wealthy and the vast majority of Americans, a gap that particularly impacts communities of color;
 Whereas a lack of wealth increases the vulnerability of a family to socioeconomic emergencies, such as health-related emergencies that can cause financial ruin;
 Whereas an income gap only explains a small portion of the racial wealth gap; Whereas housing, as the most common household asset and largest source of private wealth, is the largest driver of the racial wealth gap;
 Whereas Federal Government redlining provided the financial foundation and legal impetus for the racially discriminatory housing practices principally responsible for a disparity in housing wealth;
 Whereas redlining used the authority of the Federal Government and leveraged the borrowing power of that Government to reinforce racially discriminatory incentive structures in the housing market that substantially contributed to the persistent segregation still seen today;
 Whereas segregation creates an additional barrier to upward mobility for minority communities by concentrating disadvantage regardless of income;
 Whereas neighborhoods with high concentrations of Jews and immigrants from Ireland, Italy, Poland, and other Eastern European countries were also redlined, creating a multiethnic diaspora of the intentionally marginalized;
 Whereas the financial crisis of 2007 and 2008 exacerbated the racial wealth gap; Whereas intentionally malicious and racially motivated lending practices by large financial institutions directly resulted in the widening of the racial wealth gap in the ruthless pursuit of profits;
 Whereas efforts to incentivize the private sector to lend to the victims of redlining and historically financially underserved areas have failed to generate the private lending necessary to close the wealth gap or address disparate access to credit; and
 Whereas the Trump administration seeks to undermine the already weak incentive structure that pushes financial institutions to lend to the victims of redlining: Now, therefore, be it
	
 That the House of Representatives acknowledges— (1)the history and lasting impact of the Federal Government-created problem of redlining; and
 (2)that the Federal Government has a responsibility to take any and all necessary affirmative actions to ameliorate the direct negative impacts of redlining.
			